Order filed May 10, 2013




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-12-00644-CV
                                     ____________

            GREG GIBSON AND CRISTINE GIBSON, Appellants

                                           V.

                    JOSE FERNANDO CUELLAR, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-13000

                                       ORDER

      The reporter’s record was filed in this appeal on August 10, 2012. Although
exhibits were admitted at the bench trial held March 29, 2012, those exhibits were
not filed with the reporter’s record in this court.

      Terri W. Anderson, the court reporter for the 11th District Court, is directed
to deliver to the clerk of this court copies of the original exhibits admitted at the
bench trial on or before May 29, 2013.
      If the omitted exhibits were not requested by appellants to be made a part of
the record, or the appellants have not made payment arrangements, the court
reporter is directed to file written communication with this court stating that the
exhibits were not requested or payment arrangements were not made.

                                            PER CURIAM